EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in Form S-1/A (Amendment No. 4) of our report dated March 29, 2011 related to the financial statements of Drewrys Brewing Company for the period from October 11, 2010 (inception) through December 31, 2010 which appears in such Registration Statement. We also consent to the reference to us under the headings “Experts” in such Registration Statement. /s/ Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois March 7, 2012 1905 Wright Boulevard Schaumburg, IL 60193 Phone: 847.524.0800 Fax: 847.524.1655
